UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-K ☒ ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended January 31, 2014. ☐ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period fromto. Commission File No. 1-7062 InnSuites Hospitality Trust (Exact Name of Registrant as Specified in Its Charter) Ohio 34-6647590 (State or Other Jurisdiction of Incorporation or Organization) (I.R.S. Employer Identification Number) InnSuites Hotels Centre, 1625 E. Northern Avenue, Suite 105, Phoenix, Arizona (Address of Principal Executive Offices) (ZIP Code) Registrant’s Telephone Number, including area code: (602) 944-1500 Securities registered pursuant to Section 12(b) of the Act: Title of Each Class Name of Exchange on Which Registered Shares of Beneficial Interest, without par value NYSE MKT Securities registered pursuant to Section 12(g) of the Act:None Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act.Yes ☐
